ACCEPTED
                                                                                         04-15-00107-cv
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                   4/13/2015 11:59:06 AM
                                                                                           KEITH HOTTLE
                                                                                                  CLERK



                              No. 04-15-00107-CV
                                                                         FILED IN
                                                                  4th COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
                           IN THE COURT OF APPEALS               04/13/2015 11:59:06 AM
                      FOR THE FOURTH DISTRICT OF TEXAS              KEITH E. HOTTLE
                                AT SAN ANTONIO                            Clerk



                               JUSTIN V. HAYNES,
                                               Appellant
                                       V.

                            ALICIA BRYAN HAYNES,
                                             Appellee


On Appeal from Cause No. 2012-Cl-14023, In the 166th Judicial District Court of Bexar
                County, Texas, Honorable David Canales, Presiding


                    ADVISORY REGARDING CLERK’S RECORD


TO THE HONORABLE COURT OF APPEALS:

     COMES NOW Appellant Justin V. Haynes and, pursuant to the Court’s

April 2, 2015 Order, files this advisory addressing the status of the Clerk’s

Record.

                                         I.

     On April 2, 2015, the Court entered an order requiring Appellant to

advise the Court as to the status of the payment of the Clerk’s Record. The

Bexar County District Clerk provided an invoice with the estimated cost of the
Clerk’s Record on April 1, 2015. On April 6, 2015, the undersigned delivered a

check to the District Clerk’s office paying the estimated invoice in full.

                                             Respectfully submitted,

                                             /s/ Ryan G. Anderson__________
                                             Ryan G. Anderson
                                             State Bar No. 00783546
                                             LAW OFFICES OF RYAN G. ANDERSON,
                                             PLLC
                                             115 E. Travis, Suite 1403
                                             San Antonio, Texas 78205
                                             Tel: (210) 399-0198
                                             Fax: (210) 855-5050
                                             ryan@rgalawpc.com

                                             Richard O. Orsinger
                                             State Bar No. 15322500
                                             Amber Alwais
                                             State Bar No. 00796953
                                             MCCURLEY ORSINGER MCCURLEY
                                             NELSON & DOWNING, L.L.P.
                                             1717 Tower Life Building
                                             San Antonio, Texas 78205
                                             Tel: (210) 225-5567
                                             Fax: (210) 267-7777
                                             Attorneys for Appellant
                                             Justin V. Haynes

                          CERTIFICATE OF SERVICE

       I certify that on April 13, 2015, a true and correct copy of this document was
served by email pursuant to the Texas Rules of Appellate Procedure on:

Michael D. Conner
Whitney N. Rawlinson
HIRSCH & WESTHEIMER, P.C.
1415 Louisiana, 36th Floor
Houston, Texas 77002




                                        2
Biff Pennypacker
WILSON, PENNYPACKER & THOMPSON LLP
8620 N. New Braunfels, Suite 101
San Antonio, Texas 78217

Attorneys for Appellee
Alicia Bryan Haynes


                                     /s/ Ryan G. Anderson__________
                                     RYAN G. ANDERSON




                                 3